           Case 1:20-cv-00327-JLT Document 18 Filed 01/19/21 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   PAMELA MCKENZIE,                 )                 Case No.: 1:20-cv-0327 - JLT
                                      )
12            Plaintiff,              )                 ORDER DISCHARGING THE ORDER TO SHOW
                                      )                 CAUSE DATED JANUARY 13, 2021
13       v.                           )
                                      )
14   COMMISSIONER OF SOCIAL SECURITY, )                 (Doc. 16)
                                      )
15            Defendant.              )
                                      )
16
17          On January 13, 2021, the Court ordered the Commissioner to show cause why sanctions should
18   not be imposed for failure to comply with the scheduling order or, in the alternative, to serve a response
19   to Plaintiff’s confidential letter brief. (Doc. 16) The following day, the Commissioner proof of service
20   of his responsive confidential brief. (Doc. 17) Accordingly, the Court ORDERS: the order to show
21   cause dated January 13, 2021 (Doc. 16) is DISCHARGED.
22
23   IT IS SO ORDERED.
24      Dated:     January 19, 2021                            /s/ Jennifer L. Thurston
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                         1
